Citation Nr: 1633669	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-27 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hammer toe disability, to include as secondary to service-connected bilateral pes planus or the bilateral plantar fasciitis.

2.  Entitlement to service connection for a right hammer toe disability, to include as secondary to service-connected bilateral pes planus or the bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

The Board remanded the claims of entitlement to service connection for residuals of a right ankle sprain; bilateral plantar fasciitis, to include as secondary to service-connected bilateral pes planus; and hammer toe disabilities of the bilateral feet, to include as secondary to service-connected bilateral pes planus in January 2015.  

The RO granted the claims of entitlement to service connection for residuals of a right ankle sprain and for bilateral plantar fasciitis, to include as secondary to service-connected bilateral pes planus.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).

In April 2015, the RO provided an examination concerning the Veteran's claims of entitlement to service connection for a left hammer toe disability and a right hammer toe disability, to include as secondary to service-connected bilateral pes planus.  The claims have been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims of entitlement to service connection is warranted.

The Veteran seeks entitlement to service connection for a left hammer toe disability and a right hammer toe disability, on the basis that these conditions were caused or aggravated by his service-connected bilateral pes planus.  Since the last remand, the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis, to include as secondary to bilateral pes planus, has been granted.  As such, the Board has expanded the claim to include whether the bilateral hammer toe disabilities are caused or aggravated by either the bilateral pes planus or the bilateral plantar fasciitis.  

The Veteran was afforded a VA examination in April 2015.  The examiner reviewed the entire claims file and conducted an examination.  The examiner diagnosed hammer toes, bilaterally and provided the opinion that the Veteran's bilateral hammer toe disability is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the weight of the medical literature is against a relationship between hammer toes and pes planus and that there is no definite physiological association and cited to a website.  The examiner, however, did not address aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).

Additionally, the Veteran's representative submitted an informal hearing presentation in May 2016.  In it, she cited to two websites that provide a link between hammer toes and pes planus or flat feet.  She argued that the medical evidence shows a link between flat feet and the development of hammertoes.

In light of the deficiency described above in the VA opinion and the additional relevant evidence associated with the file after the April 2015 examination, the Board finds that a remand is required in order to obtain an addendum opinion regarding the issues of entitlement to service connection for a left hammer toe disability and a right hammertoe disability.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the April 2015 VA examination and opinion.  The file must be made available to the examiner, and the examiner must specify in the report that the file was reviewed.  In light of the fact that the April 2015 VA opinion did not provide an opinion on aggravation and additional relevant evidence contained in the May 2016 informal hearing presentation (two websites that provide a link between hammer toes and pes planus or flat feet--http://www.footsmart.com/health-resource-center/foot/hammertoes and http://www.foot-specialist.com/hammertoe-repair.htm), please provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hammer toe disability or right hammer toe disability was:
 
(A) caused by his service-connected bilateral pes planus or bilateral plantar fasciitis, or   

(B) aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected bilateral pes planus or bilateral plantar fasciitis.   If aggravated, the degree of aggravation should be quantified, if possible.

The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  Thereafter, readjudicate the claims of entitlement to service connection. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


